DETAILED ACTION

Request for Continued Examination (RCE)
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.

Status
This communication is in response to Applicant’s “RESPONSE TO NOTICE OF NON- COMPLIANT AMENDMENT” filed on October 13, 2022 (hereinafter “Amendment”) and an interview conducted on November 21, 2022.  In the Amendment, Applicant amended Claims 33-34, 39-42, 44-47, 51, 53-55 and 57-62; cancelled 43, 52 and 56; and added Claims 63-67.

Previously, on June 9, 2020, Applicant elected Claims 1-14 (Group I) without traverse and cancelled Claims 15-23 (i.e., non-elected claims).  Applicant later canceled Claims 1-14 (Group I) as well as 24-32.  

With Claims 1-32, 36-37, 43, 48-50, 52 and 56 presently cancelled, Claims 33-35, 38-42, 44-47, 51, 53-55 and 57-67 are currently pending and presented for examination.  Of the pending claims, Claims 33, 47 and 51 remain independent claims.

The present application (i.e., U.S. App. No. 15/829,976), filed after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).

Benefit / Priority
Applicant has not complied with one or more conditions to receive benefit of an earlier filing date.  Therefore, the effective priority date of the present application (U.S. App. No. 15/829,976) is currently its filing date of December 3, 2017 since no petition has been granted regarding any unintentionally delayed benefit claims under 37 CFR 1.78(e) and 37 CFR 1.78(c).

This patent application was filed after September 16, 2012.

Examiner notes that it appears that this application attempted, via paragraph [0001] of Applicant’s specification filed December 3, 2017, to be a continuation-in-part (“CIP”) application of U.S. Application No. 14/790,712 filed on July 2, 2015, now U.S. Patent No 9,836,763 (“Parent Application”) and of U.S. Application No. 13/667,711 filed on November 2, 2012, now U.S. Patent No 9,076,161 (“Grandparent Application”).  However, “[f]or applications filed…after September 16, 2012, the specific reference to the prior application must be included in an application data sheet (37 CFR 1.76)” (emphases added).  See MPEP § 211.02 and § 211.03.

Examiner notes that Applicant’s filing receipt dated 12/27/2017 (“first filing receipt”) did NOT recognize any domestic benefit claim.

If Applicant desired to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), this application MUST have included a specific reference in an ADS in compliance with 37 CFR 1.76.  For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.  Since the instant application is a utility application filed under 35 U.S.C. 111(a) — see “Application Type” listed on page 1 of Electronic Filing System (EFS) Acknowledgment Receipt dated 12/03/2017 — the specific reference must have been submitted during the pendency of the application and within the later of four (4) months from the actual filing date of the application or sixteen (16) months from the filing date of the prior application.  No specific reference was submitted in an ADS within this time period.  See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c).  This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c).  

A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)).  No petition has been granted and, therefore, no benefit claim(s) can be accepted at this time.

As stated in Examiner’s Office communication dated 3/11/2020, if applicant desires any benefit under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c) based upon a previously filed application, applicant must file a petition for an unintentionally delayed benefit claim(s) under 37 CFR 1.78(c) for benefit claims under 35 U.S.C. 119(e), or under 37 CFR 1.78(e) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c).  Applicant’s petition must be accompanied by: 
(1) the reference required by 35 U.S.C. 120 or 119(e) and 37 CFR 1.78 to the prior application (unless previously submitted); 
(2) the petition fee under 37 CFR 1.17(m); and 
(3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. 

The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: 
Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450.

AIA  or Pre-AIA  Notice: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 101, 102, 103 and 112 (or as subject to pre-AIA  35 U.S.C. 101, 102, 103 and 112) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the explanation relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment overcomes all previous rejections under 35 U.S.C. § 112; therefore, the Examiner withdraws all previous § 112 rejections.
Applicant’s Amendment overcomes all previous rejections to Claims 43, 52 and 56 under 35 U.S.C. §§ 101 and 103; therefore, the Examiner withdraws all previous rejections to Claims 43, 52 and 56.  However, Applicant’s Amendment is subjected to statutory rejections to Claims 33-35, 38-42, 44-47, 51, 53-55 and 57-67 under 35 U.S.C. §§ 101, 102 and 103; therefore, the Examiner asserts rejections to Claims 33-35, 38-42, 44-47, 51, 53-55 and 57-67 under 35 U.S.C. §§ 101, 102 and 103, as provided below.
Applicant’s arguments/comments are found to be not persuasive with respect to the currently pending claims; please see Examiner’s “Response to Arguments” provided below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-35, 38-42, 44-47, 51, 53-55 and 57-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 33-35, 38-42, 44-47, 51, 53-55 and 57-67 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 33-35, 38-42, 44-47, 51, 53-55 and 57-67 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 33-35, 38-42, 44-47, 51, 53-55 and 57-67 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that the claims, in the instant case, recite the concept of a user creating or planning advertising elements (e.g., graphical and textual elements, etc.) for advertisement publication (i.e., printing) within a geographic territory/location, as more particularly recited in the pending claims save for recited (non-abstract claim elements): “a remote user” associated with an advertiser; “advertisement creating input” including insertion instructions for at least one of “a graphical element” and “a textual element” to be inserted in “a window” having a predetermined size and shape; “ticket printing devices” (e.g., printer that physically prints tickets, a display of virtual tickets, a mobile phone, etc.) configured to print; one or more tickets (e.g., a lottery ticket as in Claim 45, a virtual ticket as in Claim 46); (Claims 34 and 48) “receiving …input from the remote user”; (Claim 35) “receiving…information”; (only Claim 40) “advertisement creating input” including arrangement instructions and the graphical and/or textual elements being spatially arranged with the advertisement window; (Claim 44) a step of distributing; (Claims 46 and 55) a mobile device and one or more mobile devices configured to display; (Claim 47 and corresponding dependent claims) a non-transitory computer-readable medium for storing logic instructions configured to cause a processing device to perform; (Claim 51 and corresponding dependent claims) a system comprising a processing device and a memory device configured to store instructions for enabling the processing device to perform; as well as each of Applicant’s recited steps/processes of receiving, saving, utilizing, displaying, encoding or encrypting data and distributing.  However, a user creating or planning advertising elements (e.g., graphical and textual elements, etc.) for advertisement publication within a geographic territory/location, as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; and/or (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations).  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, Applicant’s pending claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g., display mechanism for media composition and planning, field of adverting/marketing, etc.).  Instead, any improvement is to the underlying abstract idea of a user creating or planning advertising items (e.g., graphical and textual elements, geographic area criteria, time period criteria, etc.) for publication with such creating or planning involving functions such as organizing/arranging of an advertisement and enabling organization or arrangement of visual advertising elements for publication/display of the advertisement according to geographic location and timing information.  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., display mechanism for media composition and planning, field of adverting/marketing, etc.), and amount to no more than combining the abstract idea with insignificant extra-solution activity, including each of Applicant’s recited processes of receiving, saving, utilizing, displaying, encoding or encrypting data and distributing, as further explained below.  For the reasons discussed above, Applicant’s pending claims are directed to an abstract idea that is not integrated into a practical application under Step 2A, Prong 2.

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., display mechanism for media composition and planning, field of adverting/marketing, etc.).  Examiner notes that each of Claims 33-35, 38-42, 44-46, 57-59 and 63-65 is drawn to a method; however, the method steps do not recite, require, or indicate implementation by a particular machine since none of limitations recited in Applicant’s method claims are performed by any computer or processing device.  Even if a computer/machine was implied, Applicant’s claim limitations taken individually and in combination would be merely instructions to implement the abstract idea on a computer and would require no more than generally linking the use of an abstract idea to a particular technological environment or field of use (e.g., display mechanism for media composition and planning, field of adverting/marketing, etc.), as well as having the abstract idea combined with insignificant extra-solution activity including each of Applicant’s recited processes of receiving, saving, utilizing, displaying, encoding or encrypting data and distributing.  Examiner also notes that albeit limitations recited in Applicant’s Claims 47, 51, 53-55, 60-62 and 66-67 are performed by the generically recited “processing device”, Applicant’s claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer processor and require no more than a generic computer to generally link the abstract idea to a particular technological environment or field of use (e.g., display mechanism for media composition and planning, field of adverting/marketing, etc.), and no more than a combination of the abstract idea with insignificant extra-solution activity, including each of Applicant’s recited operations of receiving, saving, utilizing, displaying, encoding or encrypting data and distributing, as further discussed below.  As mentioned above, Applicant’s claim elements in addition to the abstract idea arguably include: “a remote user” associated with an advertiser; “advertisement creating input” including insertion instructions for at least one of “a graphical element” and “a textual element” to be inserted in “a window” having a predetermined size and shape; “ticket printing devices” (e.g., printer that physically prints tickets, a display of virtual tickets, a mobile phone, etc.) configured to print; one or more tickets (e.g., a lottery ticket as in Claim 45, a virtual ticket as in Claim 46); (Claims 34 and 48) “receiving …input from the remote user”; (Claim 35) “receiving…information”; (only Claim 40) “advertisement creating input” including arrangement instructions and the graphical and/or textual elements being spatially arranged with the advertisement window; (Claim 44) a step of distributing; (Claims 46 and 55) a mobile device and one or more mobile devices configured to display; (Claim 47 and corresponding dependent claims) a non-transitory computer-readable medium for storing logic instructions configured to cause a processing device to perform; (Claim 51 and corresponding dependent claims) a system comprising a processing device and a memory device configured to store instructions for enabling the processing device to perform; as well as each of Applicant’s recited steps/processes of receiving, saving, utilizing, displaying, encoding or encrypting data and distributing.  However, each of these components is recited at a high level of generality that taken individually and in combination perform corresponding generic computer functions of receiving, saving, utilizing, displaying, encoding or encrypting data and distributing — there is no indication that the combination of elements improves the functioning of a computer or improves any other technology since the additional elements taken individually and collectively merely provide conventional computer implementations known to the industry.  Furthermore, Examiner notes that none of the processes/steps recited in the pending claims taken individually and in combination impose a meaningful limit on the claim’s scope since none of recited processes/steps taken individually and in combination involve activity that amounts to more than generic computer functions/activity.  The steps/processes of receiving, saving, utilizing, displaying, encoding or encrypting data and distributing, as currently recited individually and in combination in Applicant’s claims, are considered to be generic computer functions since they involve having the abstract idea combined with insignificant extra-solution activity (i.e., Applicant’s recited steps of receiving, saving, utilizing, displaying, encoding or encrypting data and distributing), and generally linking the use of an abstract idea to a particular technological environment or field of use previously known to the industry — each of the steps of receiving encompasses a data input or retrieval function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}; each of the steps of utilizing encompasses a data recognition/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition); each of the steps of saving, storing and encoding or encrypting data encompasses a data storing or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}; and each of the steps of displaying and distributing encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  In addition, Examiner notes that Applicant’s disclosure mentions that “the components of the advertisement managing system 120 may be implemented in…software…firmware, or any combinations thereof” and “[i]t should be understood that the routines, steps, processes, or operations described…may represent any module or code sequence that can be implemented in software or firmware” at specification paragraphs [0048] and [0077] of Applicant’s disclosure as published in U.S. Patent Application Publication No. 2019/0172093 of Neal Harley Landers (“Landers ‘093”), which corresponds to this patent application filed 12/7/2017.  In view of at least the one or more reasons discussed above, Applicant’s pending claims do not recite limitations that are “significantly more” than the abstract idea under Step 2B.

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 33-35, 38-42, 44-47, 51, 53-55 and 57-67 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph(s) of AIA  35 U.S.C. 102 that form(s) the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 33-35, 38-42, 44-47, 51, 53-55 and 57-67 are rejected are rejected under America Invents Act (AIA ) 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0117124 of Landers et al. (hereinafter “Landers”) since no petition has been granted regarding any unintentionally delayed benefit claim.

Regarding Claim 33, Landers discloses a method comprising the steps of:
	receiving advertisement creating input from a remote user associated with an advertiser, the advertisement creating input including insertion instructions for electronically inserting at least one of a graphical element and a textual element in an advertisement window having a predetermined size and shape (e.g., “advertisement creating module 150 is configured to enable a user to create, upload, modify, and…select… images, logos, etc. into an advertisement to be created. The user can also enter text” —Landers at ¶ [0064]; and Landers at ¶¶ [0024], [0064] and [0066]–[0069]);
	saving the at least one of the graphical element and the textual element as a planned advertisement (e.g., “store an advertisement that the user creates” —Landers at ¶ [0069]; and Landers at ¶¶ [0028], [0040], [0053], [0066], [0069] and [0074]);
receiving time information and boundary information from the remote user, wherein the boundary information includes a distance parameter that defines a geographical area surrounding a preselected business location associated with the advertiser, the geographical area including points having a distance from the preselected business location that is less than or equal to the distance parameter (e.g., “advertiser can customize how the ads are to be distributed” and “an advertiser may want to advertise more heavily in an area closer to the location of the business” —Landers at ¶ [0073]; and Landers at ¶¶ [0023], [0061] and [0072]–[0073]); 
determining whether ticket printing devices are located within the geographical area during a time period defined by the time information, the ticket printing devices configured to print tickets having monetary value (e.g., Landers at ¶¶ [0053]–[0054], [0059], [0061] and [0072]–[0073]; and “a time period when the advertisement is to be run, and one or more predetermined locations where the advertisement is to be run” —Landers at ¶ [0051]); and
	 in response to determining that one or more ticket printing devices are located within the geographical area during the time period, utilizing the one or more ticket printing devices to print the planned advertisement within an advertisement area of one or more tickets, the advertisement area corresponding to the advertisement window (e.g., printing advertisement on ticket within the ticket’s area/space designated for advertising — Landers at ¶¶ [0064] and [0069]; “…customize how the ads are to be distributed”—Landers at ¶ [0073]); wherein each of the one or more tickets entitles a bearer of the ticket to enter a place, travel by public transport, participate in an event, or enter a lottery or raffle (e.g., Landers at ¶¶ [0015], [0018] and [0022]), and wherein the planned advertisement is printed on the one or more tickets during the time period and when it is determined that the one or more ticket printing devices are located within the geographical area (e.g., printing tickets according to time period and geographical area determined by advertiser — Landers at ¶¶ [0028], [0040], [0053], [0056], [0064] and [0069]).

Regarding Claim 34, Landers discloses the method of claim 33, further comprising the step of receiving a quantity input from the remote user, the quantity input defining a maximum number of times that the planned advertisement is to be printed on a plurality of tickets during the time period (e.g., Landers at ¶¶ [0059] and [0063]).

Regarding Claim 35, Landers discloses the method of claim 33, further comprising the step of receiving advertiser information to establish an account for the advertiser (e.g., Landers at ¶¶ [0059] and [0060]).

Regarding Claim 38, Landers discloses the method of claim 33, further comprising the step of encoding or encrypting the planned advertisement to prevent unauthorized access to the planned advertisement (e.g., Landers at ¶¶ [0024], [0055] and [0070]).

Regarding Claim 39, Landers discloses the method of claim 33, further comprising the step of validating whether or not the planned advertisement is authentic, wherein the step of validating includes one or more steps of determining whether the advertiser is associated with a legitimate business, checking business records of the business, running a credit check on the business, checking a license to operate, determining if an address or phone number of the business is legitimate (e.g., Landers at ¶¶ [0024] and [0075]).

Regarding Claim 40, Landers discloses the method of claim 33, further comprising the step of enabling the remote user to access an image template from a template storage device, wherein the advertisement creating input further includes arrangement instructions for spatially arranging the at least one of the graphical element and the textual element within the advertisement window (e.g., Landers at ¶¶ [0064]–[0066] and [0069]).

Regarding Claim 41, Landers discloses the method of claim 33, further comprising the step of conducting an advertisement verification process to automatically check for inappropriate content in the planned advertisement (e.g., Landers at ¶¶ [0052] and [0076]–[0077]).

Regarding Claim 42, Landers discloses the method of claim 33, wherein the time period includes one or more time windows that include specific hours of one or more days when the planned advertisement is to be printed (e.g., Landers at ¶¶ [0033] and [0060]).

Regarding Claim 44, Landers discloses the method of claim 33, further comprising the step of distributing the planned advertisement to a plurality of ticket printing devices located within the geographical area (Figures 2A–2D of Landers and Figures 3A–3B of Landers).

Regarding Claim 45, Landers discloses the method of claim 33, wherein the one or more tickets are lottery tickets, wherein the planned advertisement is printed in the advertisement area of each of the lottery tickets, and wherein lottery numbers are printed in another area on each of the lottery tickets (e.g., Landers at ¶¶ [0040], [0064] and [0069]
“window” —Landers at ¶¶ [0064] and [0069]).

Regarding Claim 46, Landers discloses the method of claim 33, further comprising the steps of:
determining whether mobile devices are located within the geographical area during the time period defined by the time information, each of the mobile devices having a display device configured to display a virtual ticket having monetary value (e.g., Landers at ¶¶ [0042]–[0045], [0051], [0053]–[0054], [0059], [0061] and [0072]–[0073]); and
	in response to determining that one or more mobile devices are located within the geographical area during the time period, utilizing the one or more mobile devices to initially display the planned advertisement within an advertisement area of the respective display device, the advertisement area corresponding to the advertisement window (e.g., Landers at ¶¶ [0042]–[0045], [0064], [0069] and [0073]),
wherein each of the one or more mobile devices is further configured to display ticket information of the virtual ticket in another area on the respective display device (e.g., Landers at ¶¶ [0042]–[0045], [0064], [0069] and [0073]), the virtual ticket entitling a bearer of the virtual ticket to enter a place, travel by public transport, participate in an event, or enter a lottery or raffle (e.g., Landers at ¶¶ [0015], [0018] and [0022]),
wherein the planned advertisement is initially displayed on the respective display device during the time period and when it is determined that the one or more mobile devices are located within the geographical area (e.g., displaying tickets according to time period and geographical area determined by advertiser — Landers at ¶¶ [0028], [0040], [0042]–[0045], [0053], [0056], [0064] and [0069]), and
wherein each mobile device is configured to present the planned advertisement in one of digital form, audio form, visual form, and audio-visual form (e.g., Landers at ¶¶ [0028] and [0064]–[0066]).

Regarding Claim 47, Landers discloses a non-transitory computer-readable medium for storing logic instructions configured to cause a processing device (e.g., Figures 4-6 of Landers; and Landers at ¶¶ [0048]–[0050]) to perform substantially similar processes/steps as recited in independent Claim 33, and, therefore, independent Claim 47 is rejected on the same basis(es) as applied above with respect to Claim 33.

Regarding Claim 51, Landers discloses a system comprising: a processing device; and a memory device configured to store instructions for enabling the processing device (e.g., Figures 4-6 of Landers; and Landers at ¶¶ [0048]–[0050]) to perform substantially similar processes/steps as recited in Claim 33, and, therefore, independent Claim 51 is rejected on the same basis(es) as applied above with respect to independent Claim 33.

Claim 53 recites substantially similar subject matter to that of collective Claims 44 and 45, therefore, Claim 53 is rejected on the same bases as applied above with respect to Claims 44 and 45, collectively.

Claim 54 recites substantially similar subject matter to that of Claim 45 and, therefore, Claim 54 is rejected on the same basis(es) as applied above with respect to Claim 45.

Claim 55 recites substantially similar subject matter to that of Claim 46 and, therefore, Claim 55 is rejected on the same basis(es) as applied above with respect to Claim 46.

Regarding Claim 57, Landers discloses the method of claim 33, wherein the boundary information includes a plurality of distance parameters defining a plurality of geographical areas surrounding a plurality of preselected business locations, each geographical area including points having a distance from a respective preselected business location that is less than or equal to a respective distance parameter (e.g., “a local pizza restaurant… target printing locations that are within 5 miles of its building” —Landers at ¶ [0061]; Landers at ¶¶ [0053]–[0054], [0059], [0061] and [0072]–[0073]; and “one or more predetermined locations where the advertisement is to be run” —Landers at ¶ [0051]).

Regarding Claim 58, Landers discloses the method of claim 57, wherein the advertiser is associated with a business entity having a plurality of business establishments at the plurality of preselected business locations where business is conducted, and wherein each of the preselected geographical locations is associated with a location of a respective business establishment (e.g., Landers at ¶¶ [0053]–[0054], [0059], [0061] and [0072]–[0073]; “a local pizza restaurant may wish to target printing locations that are within 5 miles of its building” —Landers at ¶ [0061]; and “one or more predetermined locations where the advertisement is to be run” —Landers at ¶ [0051]).

Regarding Claim 59, Landers discloses the method of claim 33, further comprising the step of: storing a plurality of planned advertisements (e.g., saving customized advertisements in database — Landers at ¶¶ [0028], [0040], [0053], [0066], [0069] and [0074]); and allowing the remote user to select one of the planned advertisements to be printed within the advertisement area of the one or more tickets (e.g., Landers at ¶¶ [0064]–[0066] and [0069]).

Claim 60 recites substantially similar subject matter to that of Claim 57 and, therefore, Claim 60 is rejected on the same basis(es) as applied to Claim 57.

Regarding Claim 61, Landers discloses the non-transitory computer-readable medium of claim 60, wherein the advertiser is associated with a business entity having a plurality of business establishments at the plurality of preselected business locations where business is conducted, and wherein the preselected geographical locations are associated with the locations of the plurality of business establishments (e.g., Landers at ¶¶ [0053]–[0054], [0059], [0061] and [0072]–[0073]).

Claim 62 recites substantially similar subject matter to that of Claim 57 and, therefore, Claim 62 is rejected on the same basis(es) as applied to Claim 57.

Regarding Claim 63, Landers discloses the method of claim 33, further comprising the step of receiving ticket-type criteria from the remote user for designating types of tickets on which the planned advertisement is to be printed, wherein the step of utilizing the one or more ticket printing devices includes printing the planned advertisement on one or more tickets that meet the ticket-type criteria (e.g., Landers at ¶¶ [0022], [0042] and [0062]).

Regarding Claim 64, Landers discloses the method of claim 33, wherein the planned advertisement includes a coupon that is redeemable before or after a valid time related to an event associated with the ticket (e.g., Landers at ¶¶ [0022], [0025], [0065] and [0068]).

Regarding Claim 65, Landers discloses the method of claim 33, further comprising the step of identifying the planned advertisement by a blockchain or ledger element (e.g., Landers at ¶¶ [0070]–[0071]).

Regarding Claim 66, Landers discloses the system of claim 51, further comprising a reviewer computer configured to enable a human reviewer to review the contents of the planned advertisement to ensure the planned advertisement meets specific censorship criteria and is appropriate for general audiences (e.g., Landers at ¶¶ [0076]–[0077]).

Claim 67 recites substantially similar subject matter to that of Claim 65 and, therefore, Claim 67 is rejected on the same basis(es) as applied to Claim 65.

Claim Rejections - 35 USC § 103
AIA  or Pre-AIA  Notice: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33-35, 38-39, 41-42, 44-47, 51, 53-55, 57-65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0208560 of Inoue et al. (hereinafter “Inoue”) in view of U.S. Patent Application Publication No. 2010/0057654 of Otto et al. (hereinafter “Otto”) and further in view of U.S. Patent Application Publication No. 2005/0222905 of Scott Wills (hereinafter “Wills”).

Regarding Claim 33, Inoue discloses a method comprising the steps of:
receiving advertisement creating input from a remote user associated with an advertiser, the input including insertion instructions for electronically inserting at least one of a graphical element and a textual element in an advertisement window having a predetermined size and shape (e.g., receiving input from a remote user, such as an advertiser, to create a displayed advertisement with graphical and textual elements — Inoue at ¶¶ [0133]–[0136]; “inputs required advertisement information” —Inoue at ¶ [0133]; “the advertisement-provider computer 1 displays this received image in the predetermined frame in the dialog box….” —Inoue at ¶ [0137]; “FIG. 29 shows such a dialog box of the advertisement information registration. The advertisement data in the predetermined frame is rewritten in an image corresponding to a format of receipt-printing” —Inoue at ¶ [0138]; and Figures 28-29 of Inoue show “DOUBLE ICE CREAM” and corresponding advertisement image displayed; and “provided advertisement is advertisement image data to be printed, including static image data, character data” and “message and image information of a particular product are sent…and displayed on a display screen” —Inoue at ¶¶ [0068] and [0007]);
saving the at least one of the graphical element and the textual element as a planned advertisement (e.g., saving the graphical/textual element as planned, modified, arranged or adjusted — Inoue at ¶¶ [0133]–[0136]; “the advertisement-provider computer 1 displays this received image in the predetermined frame in the dialog box….” —Inoue at ¶ [0137]; “FIG. 29 shows such a dialog box of the advertisement information registration. The advertisement data in the predetermined frame is rewritten in an image corresponding to a format of receipt-printing” —Inoue at ¶ [0138]; and Figures 28-29 of Inoue show a “DOUBLE ICE CREAM” advertisement image that is displayed);
receiving time information and boundary information from the remote user, wherein the boundary information includes a parameter that defines a geographical area surrounding a preselected business location associated with the advertiser, the geographical area including points having a distance from the preselected business location (e.g., remote user/advertiser entering a time period and location/boundary information for advertisement display at preselected stores having a stationary geographical location — Inoue at ¶¶ [0011], [0079] and [0183]; “a store terminal device… prepared at each store receiving advertisements corresponding to store attributes of the store, outputs an advertisement which is useful for the store in association with the store attributes…” as “advertisement user conditions (i.e., store attributes)” —Inoue at ¶¶ [0009] and [0070] respectively; “registering store attributes of each store as advertisement user conditions” and “advertisement providing conditions, such as… area…of target customers to be provided with the registered advertisement data” and the target customer area being defined by, for example, a “Target Area Code” or nationwide —Inoue at ¶¶ [0144], [0077] and [0081], respectively, with Figure 28-29 illustrating a ‘nationwide’ target area; other location/boundary information —Inoue at ¶¶ [0070]–[0071], [0089] and [0154]; advertisement conditions including Store Code and Store ID as store attributes for specifying stationary stores in the geographical area —Inoue at ¶¶ [0086] and [0088]–[0089]; “data items of …‘From (Time)’, and ‘To (Time)’, as store attributes of the advertisement user conditions.” —Inoue at ¶ [0088]; “These advertisement-providing conditions are set, if the advertisement provider desires to insert an advertisement, focusing on a particular group of customers to be provided with the advertisement… at stationary stores in the Tokyo area between 2 and 3 o'clock on Sunday.” —Inoue at ¶ [0082]; “ ‘Printing Time’ are to show the date and time at which printing of advertisement data is performed…” —Inoue at ¶ [0108]; and also see Target “Time Code” —Inoue at ¶ [0133] as well as Figures 3 and 27-29 of Inoue);
 	determining whether one or more advertisement output devices are located within the geographic area during a time period defined by the time information(e.g., “advertisement data to be transmitted to target store(s)” —Inoue at ¶ [0092]; “selects only useful advertisements corresponding to store attributes of a target store and transmits the selected advertisements to the store” —Inoue at ¶ [0008]; “a store terminal device… prepared at each store receiving advertisements corresponding to store attributes of the store, outputs an advertisement which is useful for the store in association with the store attributes…” as “advertisement user conditions (i.e., store attributes)” —Inoue at ¶¶ [0009] and [0070] respectively; “advertisement providing conditions, such as… area…of target customers to be provided with the registered advertisement data” and the target customer area being defined by, for example, a “Target Area Code” or nationwide —Inoue at ¶¶ [0077] and [0081] respectively with Figure 28-29 illustrating a ‘nationwide’ target area; other location/boundary information —Inoue at ¶¶ [0070]–[0071], [0089] and [0154]; “store…data items of …"From (Time)", and "To (Time)", as store attributes of the advertisement user conditions.” —Inoue at ¶ [0088]; “These advertisement-providing conditions are set, if the advertisement provider desires to insert an advertisement, focusing on a particular group of customers to be provided with the advertisement… at stationary stores in the Tokyo area between 2 and 3 o'clock on Sunday.” —Inoue at ¶ [0082]; and Figures 3 and 27-29 of Inoue); and 
in response to determining that one or more advertisement output devices are located within the geographic area during the time period, utilizing the one or more advertisement output devices to print the planned advertisement within an advertisement area of one or more advertising mediums, the advertisement area corresponding to the advertisement window;  wherein the planned advertisement is printed on the one or more advertising mediums during the time period and when it is determined that the one or more advertisement output devices are located within the geographical area (e.g., displaying advertisements at preselected stationary stores/establishments associated with the advertiser that satisfy the conditions specified by the remote user/advertiser regarding time period via the time information as well as regarding geographic area via the boundary information received from the remote user  —  “advertisement data to be transmitted to target store(s)” —Inoue at ¶ [0092]; “selects only useful advertisements corresponding to store attributes of a target store and transmits the selected advertisements to the store” —Inoue at ¶ [0008]; “…insert an advertisement, focusing on a particular group of customers to be provided with the advertisement, e.g. …stationary stores in the Tokyo area between 2 and 3 o'clock on Sunday.” —Inoue at ¶ [0082]; “When determined that the present time coincides with the "Target Time Code"…., the advertisement data is printed in a corresponding frame” —Inoue at ¶ [0184]; enabling a remote user, such as an advertiser, to display the planned advertisement based on the inputted information —Inoue at ¶¶ [0133]–[0136]; “the advertisement-provider computer 1 displays this received image in the predetermined frame in the dialog box….” —Inoue at ¶ [0137]; and “FIG. 29 shows such a dialog box of the advertisement information registration. The advertisement data in the predetermined frame is rewritten in an image corresponding to a format of receipt-printing” —Inoue at ¶ [0138]; “…the advertisement data may be printed onto the receipt” —Inoue at ¶ [0123]; and Figures 28-29 of Inoue show “DOUBLE ICE CREAM” and an advertisement image that is displayed), but Inoue fails to disclose: wherein the parameter defining the geographical area includes a distance parameter that defines the geographical area and the distance between the points and the preselected geographic location being less than or equal to the distance parameter; the one or more advertisement output devices including ticket printing devices configured to print tickets having monetary value; the one or more advertising mediums including one or more tickets upon which the ticket printing devices print; and wherein each of the one or more tickets entitles a bearer of the ticket to enter a place, travel by public transport, participate in an event, or enter a lottery or raffle.  However, Otto teaches providing a lottery ticket at a point of sale device (e.g., Otto at ¶ [0022]), utilizing marketing programs such as coupon programs, discount programs and incentive programs to generate or modify an offer for motivating a desired behavior by a customer (e.g., Otto at ¶ [0089]), one or more advertisement output devices including ticket printing devices configured to print tickets having monetary value, one or more advertising mediums including one or more tickets upon which the ticket printing devices print, wherein each of the one or more tickets entitles a bearer of the ticket to enter a place, travel by public transport, participate in an event, or enter a lottery or raffle (e.g., Otto at ¶¶ [0062]–[0063], [0076], [0090], [0119] and [0134]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the one or more advertisement output devices including ticket printing devices configured to print tickets having monetary value; the one or more advertising mediums including one or more tickets upon which the ticket printing devices print; and wherein each of the one or more tickets entitles a bearer of the ticket to enter a place, travel by public transport, participate in an event, or enter a lottery or raffle, as taught by Otto, into the method/system disclosed by Inoue, which is directed toward providing advertising content for publication/print (e.g., Inoue at ¶¶ [0133]–[0139]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  Inoue and Otto arguably fails to explicitly teach wherein the parameter defining the geographical area includes a distance parameter that defines the geographical area and the distance between the points and the preselected geographic location being less than or equal to the distance parameter.  However, Wills teaches providing location targeted advertisements to users within a location of a geographical area (e.g., Wills at ¶ [0030]) wherein a parameter defining the geographical area includes a distance parameter that defines the geographical area and the distance between points within the geographical area and the preselected geographic location (e.g., a radius of the points with respect to the preselected geographic location as its center) being less than or equal to the distance parameter (e.g., “service providers may selectively advertise to a specific area” such as in a specified city or cities —Wills at ¶¶ [0098]; and Wills at ¶¶ [0030], [0098], [0102] and [0104]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the parameter defining the geographical area includes a distance parameter that defines the geographical area and the distance between the points and the preselected geographic location being less than or equal to the distance parameter, as taught by Wills, into the method/system taught by Inoue in view of Otto, which is directed toward a user creating advertising content and targeting the advertising content to target customers that meet the criteria of one or more stores (e.g., Inoue at ¶¶ [0009], [0070], [0081]–[0082]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above and Inoue further teaching a step of receiving a quantity input from the remote user, the quantity input defining a maximum number of times that the planned advertisement is to be printed on a plurality of advertising mediums during the time period (e.g., enabling the user to enter a maximum number of ad displays —Figures 3 and 26-29 of Inoue; “Maximum Number of Advertisements to be Issued…. The data item of "Maximum Number of Advertisements to be Issued" is to specify the maximum number of receipts to be issued with advertisement.” —Inoue at ¶ [0079]; “FIG. 27 shows the dialog box…. In this dialog box, there are set a plurality of boxes corresponding to… ‘Maximum Number of Receipts to be Issued with Advertisement’ ”—Inoue at ¶ [0133]; and Inoue at ¶¶ [0066], [0069], [0130] and [0149]), but Inoue fails to disclose: the plurality of advertising mediums including a plurality of tickets.  However, Otto teaches printing advertising on advertising mediums such as a lottery tickets printed at a point of sale (e.g., Otto at ¶¶ [0063], [0076] and [0134]), a plurality of ticket printing devices and advertising mediums including a plurality of tickets (e.g., Otto at ¶¶ [0063], [0076], [0090], [0119] and [0134]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the plurality of advertising mediums including a plurality of tickets, as taught by Otto, into the method/system taught by Inoue in view of Otto and Wills, which is directed toward providing advertising content for publication/print (e.g., Inoue at ¶¶ [0133]–[0139]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above and Inoue further teaching a step of receiving advertiser information to establish an account for the advertiser (e.g., enabling the remote user to establish an advertising account — “The advertisement data which is provided by the advertisement provider and the advertisement user is registered in the database 4 which is connected to the server computer 2…” —Inoue at ¶ [0069]; Inoue at ¶¶ [0077]–[0079] and [0127]–[0128]; and Figure 3 of Inoue) based on the same obviousness rational and reasoning as applied above with respect to Claim 33 from which this claim depends.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above and Inoue further teaching a step of encoding or encrypting the planned advertisement to prevent unauthorized access to the planned advertisement (e.g., Inoue at ¶¶ [0069], [0070]–[0071], [0077]–[0082], [0127]–[0129], [0144] and [0151]) based on the same obviousness rational and reasoning as applied above with respect to Claim 33 from which this claim depends.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above and Inoue further teaching a step of validating whether or not the planned advertisement is authentic, wherein the step of validating includes one or more steps of determining whether the advertiser is associated with a legitimate business, checking business records of the business, running a credit check on the business, checking a license to operate, determining if an address or phone number of the business is legitimate (e.g., Inoue at ¶¶ [0069], [0070]–[0071], [0077]–[0082], [0127]–[0129], [0144] and [0151]) based on the same obviousness rational and reasoning as applied above with respect to Claim 33 from which this claim depends.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above and Inoue teaching wherein the advertisement creating module is further configured to transmit the advertisement to an advertisement system (e.g., Inoue at ¶¶ [0133]–[0139]), but Inoue fails to explicitly teach a step of conducting an advertisement verification process to automatically check for inappropriate content in the planned advertisement.  However, Otto teaches providing a lottery ticket at a point of sale device (e.g., Otto at ¶ [0022]), and a step of conducting an advertisement verification process to automatically check for inappropriate content in a planned advertisement (e.g., Otto at ¶¶ [0055]–[0056]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate a step of conducting an advertisement verification process to automatically check for inappropriate content in the planned advertisement, as taught by Otto, into the method/system taught by Inoue in view of Wills, which is directed toward providing advertising content for publication/print (e.g., Inoue at ¶¶ [0133]–[0139]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above and Inoue teaching wherein the time period includes one or more time windows that include specific hours of one or more days when the planned advertisement is to be printed (e.g., Figures 3 and 27-29 of Inoue; and Inoue at ¶¶ [0081]–[0082]) based on the same obviousness rational and reasoning as applied above with respect to Claim 33 from which this claim depends.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above and Inoue further teaching a step of distributing the planned advertisement to one or more printing devices located within the geographical area (e.g., Inoue at ¶¶ [0082], [0138] and [0228]–[0229]), but Inoue fails to explicitly teach the one or more printing devices including a plurality of ticket printing devices.  However, Otto teaches printing advertising on a media component such as a lottery ticket printed at point of sale (e.g., Otto at ¶¶ [0063], [0076] and [0134]) wherein one or more printing devices includes a plurality of ticket printing devices and one or more media components including one or more tickets (e.g., Otto at ¶¶ [0063], [0076], [0090], [0119] and [0134]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the one or more printing devices including a plurality of ticket printing devices, as taught by Otto, into the method/system taught by Inoue in view of Wills and Otto, which is directed toward providing advertising content for publication/print (e.g., Inoue at ¶¶ [0133]–[0139]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above and Inoue further teaching wherein the planned advertisement is printed in the advertisement area of each of the advertising mediums, and wherein other information is printed in another area on each of the advertising mediums (e.g., Inoue at ¶¶ [0082], [0138] and [0228]–[0229]), but Inoue fails to explicitly teach the advertising mediums including lottery tickets, wherein each of the lottery tickets has other information printed including lottery numbers.  However, Otto teaches printing advertising on a media component such as a lottery ticket printed at point of sale (e.g., Otto at ¶¶ [0063], [0076] and [0134]) such that the advertising mediums include lottery tickets and the lottery tickets have lottery numbers in addition to advertising information (e.g., Otto at ¶¶ [0063], [0076], [0090], [0119] and [0134]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the advertising mediums including lottery tickets, wherein each of the lottery tickets has other information printed including lottery numbers, as taught by Otto, into the method/system taught by Inoue in view of Otto and Wills, which is directed toward providing advertising content for publication/print (e.g., Inoue at ¶¶ [0133]–[0139]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above, but Inoue fails to explicitly teach wherein the one or more advertisement output devices also includes a mobile device having a display device and the one or more advertising mediums also including a virtual ticket that the display device of the mobile device is configured to display.  However, Otto teaches wherein the one or more advertisement output devices includes one or more mobile devices located within a geographical area of one or more establishments or retail locations associated with an advertiser, and wherein the mobile device is configured to present the planned advertisement on a virtual ticket via a display device of the mobile device (e.g., mobile device — Otto at ¶¶ [0029], [0095], [0134] and [0062]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the one or more advertisement output devices also includes a mobile device having a display device; as well as the one or more advertising mediums also including a virtual ticket that the display device of the mobile device is configured to display, as taught by Otto, into the method/system taught by Inoue in view of Otto and Wills, which is directed toward providing advertising content on a non-paper electronic recording medium owned by a customer (e.g., Inoue at ¶¶ [0133]–[0139] and [0234]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Regarding Claim 47, Inoue in view of Otto and Wills teaches a non-transitory computer-readable medium for storing logic instructions configured to cause a processing device (e.g., Figures 1-2 of Inoue; and Inoue at ¶¶ [0065]–[0066] and [0225]) to perform substantially similar processes/steps as recited in independent Claim 33, and, therefore, independent Claim 47 is rejected on the same basis(es) as applied above with respect to Claim 33.

Regarding Claim 51, Inoue in view of Otto and Wills teaches a system comprising: a processing device; and a memory device configured to store instructions for enabling the processing device (e.g., Figures 1-2 of Inoue; and Inoue at ¶¶ [0065]–[0066] and [0225]) to perform substantially similar processes/steps as recited in Claim 33, and, therefore, independent Claim 51 is rejected on the same basis(es) as applied above with respect to independent Claim 33.

Claim 53 recites substantially similar subject matter to that of collective Claims 44 and 45, therefore, Claim 53 is rejected on the same bases as applied above with respect to Claims 44 and 45, collectively.

Claim 54 recites substantially similar subject matter to that of Claim 45 and, therefore, Claim 54 is rejected on the same basis(es) as applied above with respect to Claim 45.

Claim 55 recites substantially similar subject matter to that of Claim 46 and, therefore, Claim 55 is rejected on the same basis(es) as applied above with respect to Claim 46.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above and Inoue teaching wherein the boundary information includes a plurality of parameters defining a plurality of geographical areas surrounding a plurality of preselected business locations, each geographical area including points having a distance from a respective preselected business location (e.g., Figures 3 and 27-29 of Inoue; “a store terminal device… prepared at each store receiving advertisements corresponding to store attributes of the store, outputs an advertisement which is useful for the store in association with the store attributes…” as “advertisement user conditions (i.e., store attributes)” —Inoue at ¶¶ [0009] and [0070] respectively; “registering store attributes of each store as advertisement user conditions” and “advertisement providing conditions, such as… area…of target customers to be provided with the registered advertisement data” and the target customer area being defined by, for example, a “Target Area Code” or nationwide —Inoue at ¶¶ [0144], [0077] and [0081], respectively, with Figure 28-29 illustrating a ‘nationwide’ target area; other location/boundary information —Inoue at ¶¶ [0070]–[0071], [0089] and [0154]; advertisement conditions including Store Code and Store ID as store attributes for specifying stationary stores in the geographical area —Inoue at ¶¶ [0086] and [0088]–[0089]; “data items of …‘From (Time)’, and ‘To (Time)’, as store attributes of the advertisement user conditions.” —Inoue at ¶ [0088]; “These advertisement-providing conditions are set, if the advertisement provider desires to insert an advertisement, focusing on a particular group of customers to be provided with the advertisement… at stationary stores in the Tokyo area between 2 and 3 o'clock on Sunday.” —Inoue at ¶ [0082]; “ ‘Printing Time’ are to show the date and time at which printing of advertisement data is performed…” —Inoue at ¶ [0108]; and also see Target “Time Code” —Inoue at ¶ [0133] as well as Inoue at ¶¶ [0011], [0079] and [0183]), but Inoue fails to explicitly teach wherein the parameters defining a plurality of geographical areas include distance parameters that define the plurality of geographical areas and the distance between the points of each area and the respective preselected business location being less than or equal to a respective distance parameter.  However, Wills teaches providing location targeted advertisements to users within a location of a geographical area (e.g., Wills at ¶ [0030]) wherein parameters defining a plurality of geographical areas include distance parameters that define the plurality of geographical areas and the distance between the points of each area and the respective preselected business location (e.g., a radii of the points with respect to the preselected business locations as centers) being less than or equal to a respective distance parameter (e.g., “service providers may selectively advertise to a specific area” such as in a specified city or cities —Wills at ¶¶ [0098]; and Wills at ¶¶ [0030], [0098], [0102] and [0104]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the parameters defining a plurality of geographical areas include distance parameters that define the plurality of geographical areas and the distance between the points of each area and the respective preselected business location being less than or equal to a respective distance parameter, as taught by Wills, into the method/system taught by Inoue in view of Otto and Wills, which is directed toward a user creating advertising content and targeting the advertising content to target customers that meet the criteria of one or more stores (e.g., Inoue at ¶¶ [0009], [0070], [0081] –[0082]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 57 above and Inoue teaching wherein the advertiser is associated with a business entity having a plurality of business establishments at the plurality of preselected business locations where business is conducted, and wherein each of the preselected geographical locations is associated with a location of a respective business establishment (e.g., Figures 3 and 27-29 of Inoue; “advertisement data to be transmitted to target store(s)” and “advertisement data corresponding to each store” based on “store attributes of each store as advertisement user conditions” —Inoue at ¶¶ [0092] and [0144]; and Inoue at ¶¶ [0009], [0011], [0070]–[0071], [0077], [0079], [0081]–[0082], [0086], [0088]–[0089], [0108], [0133], [0144], [0154] and [0183]).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above and Inoue teaching storing a plurality of planned advertisements; and allowing the remote user to select one of the planned advertisements to be printed within the advertisement area (e.g., Inoue at ¶¶ [0007], [0068], [0092] and [0133]–[0138]; and Figures 3 and 28-29 of Inoue).

Claim 60 recites substantially similar subject matter to that of Claim 57 and, therefore, Claim 60 is rejected on the same basis(es) as applied to Claim 57.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 60 above and Inoue teaching wherein the advertiser is associated with a business entity having a plurality of business establishments at the plurality of preselected business locations where business is conducted, and wherein the preselected geographical locations are associated with the locations of the plurality of business establishments (e.g., “advertisement data to be transmitted to target store(s)” and “advertisement data corresponding to each store” based on “store attributes of each store as advertisement user conditions” —Inoue at ¶¶ [0092] and [0144]; Inoue at ¶¶ [0009], [0011], [0070]–[0071], [0077], [0079], [0081]–[0082], [0086], [0088]–[0089], [0108], [0133], [0144], [0154] and [0183]; and Figures 3 and 27-29 of Inoue).

Claim 62 recites substantially similar subject matter to that of Claim 57 and, therefore, Claim 62 is rejected on the same basis(es) as applied to Claim 57.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above, but Inoue fails to explicitly teach a step of receiving ticket-type criteria from the remote user for designating types of tickets on which the planned advertisement is to be printed, wherein the step of utilizing the one or more ticket printing devices includes printing the planned advertisement on one or more tickets that meet the ticket-type criteria.  However, Otto teaches a step of receiving ticket-type criteria from the remote user for designating types of tickets on which the planned advertisement is to be printed, wherein the step of utilizing the one or more ticket printing devices includes printing the planned advertisement on one or more tickets that meet the ticket-type criteria (e.g., Otto at ¶¶ [0057], [0109], [0148], [0158] and [0168]; as well as “certain type or class of lottery selections” and “changes the type of lottery selections” —Otto at ¶¶ [0133] and [0136]).Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate a step of receiving ticket-type criteria from the remote user for designating types of tickets on which the planned advertisement is to be printed, wherein the step of utilizing the one or more ticket printing devices includes printing the planned advertisement on one or more tickets that meet the ticket-type criteria, as taught by Otto, into the method/system taught by Inoue in view of Otto and Wills, which is directed toward a user creating advertising content and targeting the advertising content to target customers that meet the criteria of one or more stores (e.g., Inoue at ¶¶ [0009], [0070], [0081] –[0082]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above, but Inoue fails to explicitly teach wherein the planned advertisement includes a coupon that is redeemable before or after a valid time related to an event associated with the ticket.  However, Otto teaches wherein a planned advertisement includes a coupon that is redeemable before or after a valid time related to an event associated with the ticket (e.g., “incentive could include a coupon” —Otto at ¶ [0051]; “coupon programs” —Otto at ¶ [0089]; and Otto at ¶ [0073]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein a planned advertisement includes a coupon that is redeemable before or after a valid time related to an event associated with the ticket, as taught by Otto, into the method/system taught by Inoue in view of Otto and Wills, which is directed toward a user creating advertising content and targeting the advertising content to target customers that meet the criteria of one or more stores (e.g., Inoue at ¶¶ [0009], [0070], [0081] –[0082]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above, and Inoue further teaching a step of identifying the planned advertisement by a blockchain or ledger element (e.g., Inoue at ¶¶ [0018]–[0021], [0104] and [0133]–[0138])

Claim 67 recites substantially similar subject matter to that of Claim 65 and, therefore, Claim 67 is rejected on the same basis(es) as applied to Claim 65.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills and further in view of U.S. Patent Application Publication No. 2009/0147297 of Martijn Stevenson (hereinafter “Stevenson”).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above and Inoue further teaching a step of enabling the remote user to access an image template from a template storage device (e.g., Inoue at ¶¶ [0068] and [0134]–[0137]) wherein the advertisement creating input further including instructions for modifying the at least one of the graphical element and the textual element within the window (e.g., receiving input from a remote user, such as an advertiser, to create a displayed advertisement with graphical and textual elements — Inoue at ¶¶ [0133]–[0136]; “inputs required advertisement information” —Inoue at ¶ [0133]; “the advertisement-provider computer 1 displays this received image in the predetermined frame in the dialog box….” —Inoue at ¶ [0137]; “FIG. 29 shows such a dialog box of the advertisement information registration. The advertisement data in the predetermined frame is rewritten in an image corresponding to a format of receipt-printing” —Inoue at ¶ [0138]; and Figures 28-29 of Inoue show “DOUBLE ICE CREAM” and corresponding advertisement image displayed; and “provided advertisement is advertisement image data to be printed, including static image data, character data” and “message and image information of a particular product are sent…and displayed on a display screen” —Inoue at ¶¶ [0068] and [0007]), but Inoue fails to explicitly teach the instructions for modifying the at least one of the graphical element and the textual element within the window including “arrangement instructions” for spatially arranging the at least one of the graphical element and the textual element within the window; and the modifying with the window including spatially arranging with the window.  However, Stevenson teaches a computer system that allows a remote user to create promotional content using one or more graphical images and textual elements and enabling the remote user to spatially arrange at least one of a graphical element and a textual element such that instructions for modifying the at least one of the graphical element and the textual element within the window including arrangement instructions for spatially arranging the at least one of the graphical element and the textual element within the window (e.g., Stevenson at ¶¶ [0020], [0025] and [0041]–[0042]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the instructions for modifying the at least one of the graphical element and the textual element within the window including arrangement instructions for spatially arranging the at least one of the graphical element and the textual element within the window and the modifying with the window including spatially arranging with the window, as taught by Stevenson, into the method/system taught by Inoue in view of Otto and Wills, which is directed toward a user creating advertising content as well as creating and changing graphical images and textual elements of the advertising content prior to visual display of the advertising content to a customer/audience (e.g., Inoue at ¶¶ [0133]–[0139]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills and further in view of U.S. Patent Application Publication No. 2007/0105612 of David Fotevski (hereinafter “Fotevski”).

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Otto and Wills as applied to Claim 33 above, but Inoue fails to explicitly teach a reviewer computer configured to enable a human reviewer to review the contents of the planned advertisement to ensure the planned advertisement meets specific censorship criteria and is appropriate for general audiences.  However, Fotevski recognizes games of chance or lotteries (e.g., Fotevski at ¶ [0402]), providing coupons and other offers (e.g., Fotevski at ¶ [0623]), providing an Advertisement Management Interface to enable advertisers to add, edit and manage advertisements displayed or to be displayed in a Game of Chance Interface (e.g., Fotevski at ¶ [0629]), printing tickets of games of chance (e.g., Fotevski at ¶¶ [0396], [0572] and [0619]), as well as a reviewer computer configured to enable a human reviewer to review the contents of the planned advertisement to ensure the planned advertisement meets specific censorship criteria and is appropriate for general audiences (e.g., Fotevski at ¶¶ [0630] and [0636]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate a reviewer computer configured to enable a human reviewer to review the contents of the planned advertisement to ensure the planned advertisement meets specific censorship criteria and is appropriate for general audiences, as taught by Fotevski, into the method/system taught by Inoue in view of Otto and Wills, which is directed toward a user creating advertising content as well as creating and changing graphical images and textual elements of the advertising content prior to visual display of the advertising content to a customer/audience (e.g., Inoue at ¶¶ [0133]–[0139]; and Figures 27-29 of Inoue), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).



Response to Arguments
Applicant’s arguments in the Amendment filed on October 13, 2022, have been fully considered and are not persuasive.  Examiner notes recitation above to U.S. Patent Application Publication Nos. 2003/0208560 (“Inoue”); 2010/0057654 (“Otto”); and 2005/0222905 (“Wills”) in an effort to assist Applicant given Applicant’s amendments and arguments in the Amendment.


Applicant's Arguments in the Amendment
(Pages 12-15)  Applicant asserts that the pending claims, in view of amendments to independent Claims 33, 47 and 51, are drawn to eligible subject matter under 35 U.S.C. § 101.

(Pages 15-17)  Applicant asserts that independent Claims 33, 47 and 51, in view of amendments to the independent claims, are patentable over a combination of the cited U.S. Patent Application Publication Nos. 2003/0208560 (“Inoue”), 2005/0222905 (“Wills”),.
2009/0147297 (“Stevenson”) and 2010/0057654 (“Otto”).

(Page 17)  Applicant asserts that Claims 34-35, 38-42, 44-46, 53-55 and 57-67, which depend from respective independent Claims 33, 47 and 51 and include respective limitations therein, are patentably distinguishable over Inoue in view of Stevenson, Schmidt and Otto based on at least the same reasons provided with respect to independent Claims 33, 47 and 51.

Examiner’s Response to Applicant's Arguments
Please see updated/modified § 101 rejections above regarding examined claims being drawn to ineligible subject matter in view of considering all relevant factors with respect to each claim as a whole including amended portions of the independent claims.  Examiner has considered all relevant factors including each of the independent claims reciting utilizing one or more ticket printing devices, which is recited as merely printing/displaying what a remote user is able to create (i.e., a planned advertisement) when certain advertising conditions or advertising criteria are met (e.g., geographic area criteria and time period criteria, etc.).   
It may be worth being mindful of arguments made by Applicant in December 2020, Examiner respectfully disagrees with Applicant’s statement that the “advertisement display mechanism” is a particular machine that is integral to Applicant’s pending claims.  For example, see a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis", Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); as well as Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018); as well as “Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48”.  As a side note, Examiner notes that while “an advertisement display mechanism” encompasses a screen, it also encompasses, in view of Applicant’s disclosure, a “display module 162”, which encompasses software per se as discussed above regarding each of Applicant’s recited “module” elements in view of Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 85 USPQ2d 1654, (Fed. Cir. 2008) and MPEP § 2181.  
On page 13 of Applicant’s Amendment filed on October 13, 2022, “Applicant asserts that each of the independent claims…integrates the judicial exception of “advertising” into a practical application” (underlining emphases added).  Therefore, Applicant appears to concede that Applicant’s “advertising” encompasses an abstract idea (i.e., a judicial exception) under Step 2A, Prong 1.  Regarding Applicant’s arguments of ticket printing devices being located within the geographical area during a time period, Examiner notes that such concepts encompasses targeted adverting — targeting ads based on location & targeting ads based on time.  Applicant is correct that “there is a well-known business concern for businesses to advertise to targeted audiences” (see page 13 of Applicant’s Amendment filed October 13, 2022).  In addition, Examiner notes that determinations of where the ads are published (e.g., physically printed, virtually displayed on a mobile device, both, etc.) encompasses merely a data recognition/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition).  This is consistent with Applicant’s statements on page 14 of Applicant’s Amendment filed October 13, 2022 of “detecting the location”, such as “within a pre-defined radius”, where “advertisings is to be carried out”.  Examiner notes that a human being can look up (and, therefore, detect) where one or more ticket printing devices are located during a particular timeframe.  In view of the above, Examiner asserts/maintains § 101 rejections to Applicant’s pending claims, as provided above.

Regarding § 103, please see citations to prior art reference of U.S. Patent Application Publication No. 2010/0057654 (“Otto”) in the § 103 rejections above regarding amended portions of Applicant’s claims.  Examiner notes that during patent examination, the pending claims must be “given their broadest reasonable interpretation”.  In view of this standard, Examiner asserts § 103 rejections to Applicant’s amended claims, as noted above under § 103.  In addition, Examiner notes that patent documents are relevant as prior art for all they contain and that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” —MPEP § 2123.
Examiner continues to agree with Applicant’s statement that Inoue seems to allow selections of “territories” or “region” (e.g., TOKYO, KANTO, etc.) per page 13 of Applicant’s Amendment filed 9/27/2021.  Furthermore, Examiner takes Official Notice that “territories” and “regions” (e.g., TOKYO) are understood to represent and define physical boundaries, such as that of a country (e.g., Japan) or a city (e.g., TOKYO).

Please see above § 103 rejections with respect to independent Claims 33, 47 and 51 for at least the same reasons provided with respect to the independent claims that Claims 34-35, 38-42, 44-46, 53-55 and 57-67, depending from respective independent Claims 33, 47 and 51 and including the limitations therein, are not patentable based on dependency from respective independent claims.

Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent Application Publication No. 2013/0117100 of Landers (hereinafter “Landers ‘100”).
U.S. Patent Application Publication No. 2010/0093419 of Wright et al. (hereinafter “Wright”) for “it will also be apparent to one skilled in the art that other indicia can be printed on a lottery ticket such as advertising, media… coupons, passes to events, etc.” —Wright at ¶ [0411].
U.S. Patent Application Publication No. 2009/0292600 of David Davis (hereinafter “Davis”).
U.S. Patent Application Publication No. 2009/0125407 of Kang Hean Lee (hereinafter “Lee”) for “edits the design of the advance ticket in person, and stores the edited ticket. Then, the user is issued the edited ticket through a ticket issuing machine…. movie, theater, and concert tickets in advance over a communication network, such as the Internet….” —Abstract of Lee; and “`ticket layout` means to prescribe how to arrange a region having contents indispensable for the ticket (for example, bar codes and the title of a performance) and contents that the user wants to put in the ticket.” —Lee at ¶ [0043];
U.S. Patent Application Publication No. 2009/0063274 of Dublin, III et al. (hereinafter “Dublin”) for “4) Select and/or preview advertisements and promotions scheduled for or available to that venue and optionally approve or reject them (such review and or approval/rejection might be either individually or by category, for instance reject all beer advertisements for a venue that does not serve alcohol, or reject ads for a particular beer brand not served at that venue); 5) Provide a dashboard or control panel to manage the rollout and release of various advertisements and promotions for campaigns at or across venues for which the user has been granted control” —Dublin at ¶¶ [0083]–[0084].
U.S. Patent Application Publication No. 2009/0012866 of Celik et al. (hereinafter “Celik et al”) for “An advertiser has the option of selecting the geographic location in which they display featured listings.” —Celik et al at ¶ [0074]; and Figures 8-9 of Celik et al showing a “SELECT ADVERTISING REGIONS FOR YOUR LISTING” with an interactive map displayed.
U.S. Patent Application Publication No. 2009/0012865 of Aytek Celik (hereinafter “Celik”) for an interactive map with “SELECT ADVERTISING REGIONS FOR YOUR LISTING” —Figures 8-11 of Celik; Figures 8-11 of Celik are advertiser interfaces —Celik at ¶¶ [0018]–[0021]; “FIG. 8 illustrates an interface 800 in which an advertiser may choose a region or location for an advertisement. The interface 800 is for selecting a region 802 for the advertisement…. The interface 800 automatically selects a region based upon the address of the business from the location information 406 as shown in FIG. 4. The category 804 shows the geographic location as "near San Francisco-Oakland-San Jose, Calif." The advertiser may choose the region for an advertisement to display. The advertiser may select a location various ways, such as by pointing a curser to a location on a map 818 displayed and clicking on it, or an associated text or image.” —Celik at ¶ [0057]; “the advertiser may select a geographic location or region for which the advertiser determines to advertise. The area 908, the state 910, or the region 912 can be selected from the pull-down menus to narrow the geographic location for which the ad will be displayed. The advertiser may select a location from any or all of the area 908, the state 910, or the region 912 and selects the show available inventory button 914. This is just one embodiment of the selection of geographic location. Alternatively, the advertiser may be provided a limited set of advertising region choices from which to choose based on the advertiser's business address. The advertiser may also select a location in other ways such as by pointing a curser to a location on a map displayed on the page 212 and clicking.” —Celik at ¶ [0063].
U.S. Patent Application Publication No. 2008/0221982 of Harkins et al. (hereinafter “Harkins”) for “a lottery number that is printed on the purchaser's receipt….  receipts and… lottery tickets may also be used as advertising space” —Harkins at ¶ [0004]; and for printing an advertisement within an advertisement area on a customer receipt —Figure 7 of Harkins.
U.S. Patent Application Publication No. 2008/0113733 of Kushner et al. (hereinafter “Kushner”) for “Marketing for the lottery … by advertising through any or all of the following: … cellular websites, cellular service providers… printed on event tickets” —Kushner at ¶ [0017].
U.S. Patent Application Publication No. 2008/0140500 of Uday Kurkure (hereinafter “Kurkure”) for “when a ticket is printed at a gas station, a coupon for a nearby merchant or business is printed along with the ticket. The coupon can be suitable depending on the time of day. For example, if the ticket is printed at noon, a coupon for a local restaurant may be printed or if at night, a coupon for a movie ticket” —Kurkure at ¶ [0022]; and “the user has the option of overriding a certain configuration, such as ad layout, at print time. Users may scale down the size of the primary printed content to create space for the targeted advertisements. Users may also select to not have any advertisements printed or display the advertisements on a monitor instead of having them printed. The users may are also given the option to select which coupons and ads he wants printed by viewing them on the screen first.” —Kurkure at ¶ [0025].
U.S. Patent Application Publication No. 2008/0000367 of Jooste et al. (hereinafter “Jooste”) for “Format manager module 121 is responsible for…managing the design, layout and editing of the variable information relating to a ticket order (as well as the relationship of the variable information to pre-printed information). Examples of variable information that is commonly found on a ticket include price information, size information, style information and identification codes relating to the product to which the ticket is to be affixed…. format manager module 121 is responsible for generating a web-based proof which (1) can be interactively reviewed and modified by the client, (2) accurately reflects the particular print characteristics of the target printer for the print job, (3) shows the relationship between the static and variable data, and (4) accurately reproduces images on finished tickets including pre-printed graphics and other stock elements….” —Jooste at ¶ [0050].
U.S. Patent Application Publication No. 2006/0163346 of Lee et al. (hereinafter “Lee”) for “issuing a lotto… and providing the front and the back side of… lotto as an advertising space…. an advertisement is put on the front or the back of a receipt or a lotto; a lottery is purchased through the Internet; and a bill or a receipt on which a real lotto number printed is provided to a user.” —Lee at ¶ [0001].
U.S. Patent Application Publication No. 2005/0096988 of Yanagisawa et al. (hereinafter “Yanagisawa”) for “combines check-out information with the advertising information so as to generate printing data, which is output at a printing device, and printed as a receipt with an ad.” —Abstract of Yanagisawa; “creating advertising information data” —Yanagisawa at ¶ [0115]; and creating advertising, previewing it 1151 and revising 1162 it —Figures 11-13 of Yanagisawa.
U.S. Patent Application Publication No. 2005/0083906 of Gregory J. Speicher (hereinafter “Speicher”).    
U.S. Patent Application Publication No. 2004/0133465 of Koge et al. (hereinafter “Koge”) for “a communication entry box 10c where communication body (text data) is entered, an image selection button 10d to select the image file, an image file display box 10e to display the name of the image file, and send button 10f to send the entered dispatch request information to servers 3 and 4. In addition,… recipient information entry section 10b there are entry boxes to enter the recipient's name, zip code, address…mail address, age, gender, occupation, interests, etc. When image selection button 10d is clicked, a separate screen that lists the saved image files on the hard disk, etc., of terminal 2 is displayed and the image file name that is selected from said screen is displayed in image file display box 10e.” —Koge at ¶ [0073]; and “FIG. 3 is a schematic view of the preview screen. As shown in the figure, preview screen 11 comprises a front side display 11a that displays the front side of the postcard to be printed, a back side display 11b that displays the back side of the postcard to be printed, a print execution button 11c to transmit the print command to the printed matter dispatching server 3, a content correction button 11d that transmits a correction command to the printed matter dispatching server 3, and a print cancel button 11c that transmits a print cancel command to the printed matter dispatching server 3. Also, in the front side display 11a, in addition to the recipient data (zip code, address, name) and sender data (name, zip code, address), the advertising data A extracted from the advertising database 7 based on recipient data and an automatically generated lottery number (serial number) are displayed in a designated layout. At the same time, in the back side display 11b, in addition to the correspondence or image that was entered in said dispatch request screen 10, advertising data B and C extracted from the advertising database 7 are displayed in the designated layout.” —Koge at ¶ [0074].
U.S. Patent Application Publication No. 2004/0041022 of Minowa et al. (hereinafter “Minowa”) for “ ‘ advertising information’ refers to advertising information for advertising a commodity (or goods for sale) or announcing an event… as well as the information in the form of coupons, lottery tickets, or the like….  "advertising information" includes…slips to be issued by kiosk terminals, tickets to be issued by ticket selling agents,…lottery tickets, or the like.” —Minowa at ¶ [0010].
U.S. Patent Application Publication No. 2003/0217329 of Mark Good (hereinafter “Good”) for “define SWF objects by adding components such as…text and images for graphical advertisements.” —Good at ¶ [0050] and Figures 14-15 of Good; and “SWF GUI 300 may be configured to receive image and text inputs from user 10, convey message and preview outputs to user 10, and provide action options to user 10.” —Good at ¶ [0052]; and “give user 10 an ability to add one or more images to the SWF file and add text to the SWF file, including to SWF file images configured to receive text.” —Good at ¶ [0054].
See How to Write Advertisements That Sell, from SYSTEM, The Magazine of Business, Copyright 1912, by A.W. Shaw Company (hereinafter “How to Write Advertisements That Sell”) regarding the concept of determining and providing merchant information (i.e., an advertisement) to a user based on proximity/location classification of the user (geographic location or distance):
“waste no space or money addressing poor prospects; get a mental map and portrait of your prospect group in each medium and of the task your copy must perform in that situation; with all your power, focus your appeal where it belongs.” (p. 21 of How to Write Advertisements That Sell, bolding emphases added);
“information that helps the single line advertiser to get the attention of his particular prospect groups…. Far more complete analysis of such statistics means the conservation of millions in advertising. Many periodicals compile tables analyzing population by trades, professions, location (city, suburban and country), by income, reading habits; purchasing habits and various other useful lines of cleavage.  On this data you can base important divisions in your advertising campaign.” (p. 22 of How to Write Advertisements That Sell, bolding and underlining emphases added);
“Every advertisement contains the assurance to…consumers, that at the nearest of his stores will be found the most complete stock of drugs and accessories in the city.” (p. 29-30 of How to Write Advertisements That Sell, bolding emphases added);
“You may group your prospects by race, by wealth or class, by age, by sex, by religion, by; trades and professions, by tastes, habits and living conditions, location, institutions or associations,” (p. 34 of How to Write Advertisements That Sell, bolding and underlining emphases added);
“An inducement and means of easy response can often be hinged upon local circumstances.” (p. 79 of How to Write Advertisements That Sell, bolding emphases added);
“best informed as to local classes and buying tastes. Within a month the territory had been divided by classes, maps had been made, new goods had been purchased to suit these various buying groups…from every section and the advertising began to go out with a new directness of aim” (p. 94 of How to Write Advertisements That Sell, bolding and underlining emphases added);
"study and tabulation of the passing throng. The business man satisfied...as to the point where he could reach the greatest possible number of good prospects."; “The advertiser...having located his high-profit prospect districts and groups...has fixed a standard by which to judge the mediums that...offer him the desired adverting contact”; and “a clever advertiser divides the periodical field alone into a dozen classifications, geographic and sociological, professional and class.” (see p. 95 of “Part XIV — Choosing Profitable Sales Mediums and Lists” of How to Write Advertisements That Sell, bolding and underlining emphases added); and
“According to an advertising expert the first questions for any advertiser to ask concern the medium in relation to its territory: (1) Is the territory of this medium desirable for my business?  (2) Am I ready to do business in this territory?  (3) Is this medium essential or valuable in covering this territory?” (p. 97 of How to Write Advertisements That Sell, bolding and underlining emphases added).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682